Citation Nr: 1523700	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-33 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether there is new and material evidence to reopen a claim for entitlement to service connection for residuals of a collapsed lung, and, if so, whether service connection is warranted.

2. Whether there is new and material evidence to reopen a claim for entitlement to service connection for postoperative residuals of a pilonidal cyst, and, if so, whether service connection is warranted.

3. Entitlement to an initial rating higher than 30 percent for schizophrenia, paranoid type, for the period from November 24,1981 to April 28, 2011, and a rating higher than 50 percent from April 29, 2011.

4. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 1972 and September 1974 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) following December 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was originally denied entitlement to service connection for paranoid schizophrenia by the RO in a March 1982 rating decision.  He did not indicate his disagreement therewith within one year thereafter. 

In June 2000 the Veteran requested the RO reopen his claim for a psychiatric disability on the grounds of new and material evidence and that clear and unmistakable error (CUE) had been committed in the March 1982 RO decision. In the above-mentioned August 2001 rating decision, the RO granted service connection for schizophrenia.  The rating decision also concluded that CUE had not been committed in the March 1982 rating decision.  A 30 percent disability rating was assigned effective June 13, 2000; the date the Veteran filed his claim.  The Veteran appealed the assigned effective date. 

In August 2002, the Veteran presented testimony at a personal hearing conducted before a RO Decision Review Officer (DRO). A transcript of that hearing has been associated with the Veteran's claims folder. 

In an October 2004 decision, the Board found that the RO had not committed CUE in the 1982 rating decision and affirmed the June 13, 2000 effective date.  The Board's decision was affirmed by the United States Court of Appeals for Veterans Claims (the Court) in a May 2007 Memorandum Decision.  In May 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that the March 1982 rating decision contained CUE and that the Veteran was entitled to an earlier effective date as a matter of law.  The case was remanded to the Court where it was remanded to the Board with instructions to assign an effective date consistent with the Federal Circuit's decision.  Accordingly, in a November 2009 Board decision, the Board granted an effective date of November 24, 1981 for the grant of service connection for schizophrenia, paranoid type.

In a December 2009 rating decision, the RO assigned an initial 30 percent disability rating for schizophrenia, paranoid type, effective November 24, 1981.  The Veteran appealed this rating decision seeking a higher rating for this disability.  

During the pendency of this appeal, in March 2012, the RO granted an increased rating from 30 percent to 50 percent effective April 29, 2011.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for residuals of a collapsed lung, entitlement to service connection for postoperative residuals of a pilonidal cyst, a rating higher than 50 percent from April 29, 2011 for schizophrenia, paranoid type, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 1982 rating decision considered and denied the Veteran's claim of entitlement to service connection for a collapsed lung and postoperative residuals of a pilonidal cyst.

2. Additional evidence since received, however, is not cumulative or redundant of evidence previously considered and relates to unestablished facts necessary to substantiate these claims.

3. For the period from November 24, 1981 to April 28, 2011, the Veteran's schizophrenia caused occupational and social impairment, but not total, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.


CONCLUSIONS OF LAW

1. The March 1982 rating decision that earlier considered and denied the claims of entitlement to service connection for a collapsed lung and postoperative residuals of a pilonidal cyst is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2. There is new and material evidence since that decision to reopen the claims of entitlement to service connection for a collapsed lung and postoperative residuals of a pilonidal cyst.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but not higher, have been met for schizophrenia for the period from November 24, 1981 to April 28, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the Veteran's claims to reopen service connection for a collapsed lung and postoperative residuals of a pilonidal cyst, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims to reopen service connection for a collapsed lung and postoperative residuals of a pilonidal cyst.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Concerning his claim for an initial rating higher than 30 percent for schizophrenia, paranoid type, for the period from November 24, 1981 to April 28, 2011, the Veteran was provided with the relevant notice and information in a December 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's obtainable STRs, Social Security Administration (SSA) records, VA and private medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).   In addition, the Veteran has been afforded the appropriate VA examinations, as set forth below.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2014). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 

II. The Merits of the New and Material Evidence Claims

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284. 

In the March 1982 rating decision, which denied service connection for a collapsed lung and postoperative residuals of a pilonidal cyst, the pertinent evidence of record consisted of the Veteran's STRs from September 1974 to December 1979, post service treatment records and a December 1981 VA examination.  The STRs showed reports of the Veteran receiving treatment for his pilonidal cyst in 1972 and for a collapsed lung in September 1978.  The December 1981 VA examination reflected that the Veteran did not have a current lung disability at that tie evidenced by a normal chest X-ray.  The December 1981 VA examination also showed that the Veteran had a 6 cm longitudinal scar of the midline over his sacral coccygeal spine.  The RO determined that the Veteran's scar was well-healed and there were no residuals of a pilonidal cyst.  Similarly, the RO also found there were no residuals associated with the collapsed lung the Veteran may have had in service since his chest X-ray was normal.  The Veteran did not appeal the March 1982 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The Veteran, however, has presented evidence since the March 1982 rating decision that relates to an unestablished fact necessary to substantiate the claims for service connection for a collapsed lung and postoperative residuals of a pilonidal cyst.  Since the March 1982 rating decision, the evidence received into the record includes post service treatment records, personal statements from the Veteran and SSA records. 

Most importantly, the relevant treatment records obtained since the March 1982 rating decision indicate that the Veteran is currently diagnosed with asthma and has a pilonidal cyst with repeated abscesses.  This additionally-submitted evidence is not cumulative or redundant of the evidence previously of record and previously considered in the March 1982 decision.  Moreover, this additional evidence is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for a collapsed lung and postoperative residuals of a pilonidal cyst is warranted, but must be remanded for further development as addressed below.

III. Entitlement to an Initial Evaluation Higher than 30 Percent for Schizophrenia, for the Period from November 24, 1981 to April 28, 2011

The Veteran believes that he is entitled to higher rating than 30 percent for his schizophrenia.

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (201). 

Psychiatric disabilities are evaluated pursuant to the General Rating Formula for Mental Disorders.  Therefore, regardless of whether the Veteran's psychiatric disability is classified under DC 9400, DC 9203, or another mental disorders diagnostic code, the Veteran's disability will be rated under the General Rating Formula under 38 C.F.R. § 4.130.

Under this formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms noted above are meant to represent examples that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a disability evaluation of 70 percent for schizophrenia is warranted for the period from November 24, 1981 to April 28, 2011.  During this relevant time period under consideration, the Veteran's schizophrenia has manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood due to symptoms including a depressed affect, panic attacks three times a week, nightmares, anxiety attacks, disturbances of motivation and mood, spatial disorientation, hallucinations, problems with concentration, and difficulty in establishing and maintaining effective work and social relationships. 

At a January 1982 VA examination, the examiner observed that the Veteran was neat and tidy except for dirt underneath his fingernails.  He was alert with spontaneous thought production and his speech was relevant and coherent.  The Veteran reported that he was downhearted because he did not have a job. There was no evidence of mood swings at that time.  The Veteran stated that he felt guilty because he could not support his daughter.  In addition, he described hearing voices in the past consisting mostly of name calling, but he had not heard any for several years.  The Veteran also denied any suicidal or homicidal ideation.  The examiner observed that there was no paranoid thinking elicited nor was there any systemized delusional material at this time.  The Veteran was oriented in all spheres and his memory was adequate for recent and remote events.  His fund of general information was noted as somewhat limited, but his concentration was good.  The Veteran was not able to subtract serial 7's, but was able to do other types of calculations without any difficulty.  The examiner commented that the Veteran's judgment, insight and abstract thinking were within acceptable limits.  The examiner confirmed the Veteran's diagnosis of schizophrenia, paranoid type.  While the examiner stated that he did not have the Veteran's service records at the time of the evaluation, the Veteran brought in medical treatment records showing that he was committed in October 1981 because he was paranoid, hallucinating and very threatening.  The Veteran further described himself as a nervous person when he got into tight situations.  He stated that he quit his job as a TV repairman because he was not satisfied with his job.  In addition, the Veteran reported that he was married for 10 years but he was currently divorced because his wife told him she did not love him anymore.  He said he enjoyed the company of people and had friends but was unable to go visiting because he did not have any money or transportation.

In an April 1991 medical treatment record, the clinician documented the Veteran's reports of his inability to get along with people.  He had been unable to continue to function as a custodian.  The Veteran reported hearing birds and cars talking to him.  He also stated that he stopped eating in restaurants because he had a fear of being poisoned.  On mental status evaluation, the Veteran's affect was bland.  He was correctly oriented to time, place, and person.  He was alert and sensorium was clear.  The Veteran's mood was tense, anxious and dysphoric.  He had no suicidal ideation or plan.  He denied homicidal thoughts.   The Veteran's cognitive functioning was grossly intact and he was able to do abstract proverbs.  The Veteran had a poor performance on the serial 7's test due to impaired concentration and attention.  He made one mistake in digit recall.  The clinician further observed that the Veteran's general fund of knowledge and intelligence were within average range.  He had no present interests due to withdrawal.  Intellect, insight, and judgment were noted as impaired.

Also, in April 1991, the Veteran was admitted for 14 days for schizophrenia disorder with paranoid features and anxiety.  It was noted that he had been deteriorating over the past few months.  The clinician observed that in the past, the Veteran had functioned marginally at work, but recently had not been able to hold a job because of interpersonal difficulties and distortion of reality.

Moreover, an August 1993 medical treatment record noted reports from the Veteran's mother that the Veteran was a recluse and became upset when people bothered him.  The clinician commented that the Veteran presented with paranoid material and his profile indicated paranoid schizophrenia with depression.  The clinician increased the Veteran's psychotropic medication.

The Veteran had another VA examination in September 1993.  The examiner observed that the Veteran was a well-developed nourished middle-aged male appropriately dressed with good hygiene.  He was pleasant and cooperative and his speech was of a normal rate.  The Veteran described his mood as somewhat depressed.  The examiner noted the Veteran's affect was slightly constricted although appropriate.  His thought processes were logical, goal directed without evidence of hallucinations, delusions or other psychotic process.  The Veteran denied suicidal or homicidal ideation.  He also denied paranoid ideation at this time.  The examiner observed that the Veteran's memory and concentration appeared to be intact.  His intelligence was said to be average at least; his insight was adequate and judgment was good.  The examiner commented that the Veteran appeared to be stable with his illness although he admitted that he had occasional paranoid ideation, but denied other psychotic features.  The Veteran also reported that he attempted to work within the past years but had been unsuccessful because of his paranoid ideation.  The examiner stated that the Veteran appeared sincere in his desire to possibly becoming usefully employed at some point in the future.  The Veteran reported that he last worked as a janitor for six months, but had to leave because he developed paranoid ideation and hallucinations.  The examiner further noted that the Veteran was compliant with his mental health treatment.  

An October 1995 medical treatment record documented the Veteran's extensive psychiatric history.  The Veteran reported that his stressors started to increase within the past three months.  He stated that he became involved with a woman who was living with a boyfriend and his baby.  The Veteran also reported that he had confused thoughts and auditory hallucinations paranoia that were confirmed by his mother who was present at his evaluation.

Further, in a June 1998 medical treatment record, the clinician noted that the Veteran was somewhat disheveled, acquiescent, but a little bit confused during much of the interview.  The clinician stated that it took a long time to piece together exact dates of hospitalizations and the kind of medicine he was prescribed.  The Veteran's associations were not loose and his thought content was free of delusions.  No perceptual abnormalities were observed.  The Veteran's mood appeared somewhat expansive, but his affect was appropriate.  As noted, his recall and memory were borderline poor and his concentration was patchy.  The clinician commented that the Veteran's fund of information also appeared somewhat patchy.  The Veteran's judgment and insight were nil.  The clinician concluded that the Veteran had a mood disorder with psychotic features in remission with poor prognosis.

A 1998 medical treatment record noted that the Veteran lived with his daughter, his mother and his sister.   It was also documented that he had tried to work in the past but he started having hallucinations and paranoid persecutory ideation.  

In addition, an October 1999 medical treatment record reflected the Veteran's complaints of anxiety, irritability, decreased sleep and appetite as well as auditory hallucinations.  The clinician noted the Veteran was oriented by place, person and time.  His affect was restricted; mood irritable; and he was distracted at times with some blocking noted but cooperative.  His judgment and insight were impaired.  The Veteran denied suicidal or homicidal ideation.  He admitted having auditory hallucinations but denied visual hallucinations.

Also in an October 1999 medical treatment record, the clinician noted the Veteran presented with depression, anxiety, panic attacks with complaints of heat flashes.  The Veteran reported that he heard his mother calling from the other room when in actuality she was not calling his name.  He stated that he was in fairly good control, but felt the need to come in for medication adjustment.

In a January 2000 medical treatment record, the clinician noted the Veteran was adequately dressed and groomed.  He was oriented by time, person and place.  The Veteran was cooperative; speech was coherent and relevant; mood was euthymic; and affect was congruent with mood.  The clinician observed the Veteran was not overtly psychotic.  He denied suicidal or homicidal ideation.  His memory, judgment, and insight were noted as fair.  The Veteran admitted to having hallucinations and paranoid thoughts, but had forgotten contents for the most part as he had been stable for several years except for his last admission.  He also reported that he was going to visit his ex-wife in Germany, who was in the hospital there.

An April 2000 medical treatment record reflected the Veteran's intent to start his own business.  He stated he bought a van and planned to run a shuttle service.  The clinician observed that the Veteran remained stable on present medication and his psychotic symptoms were in remission.  A June 2000 medical treatment also indicated that there was no current evidence of acute psychotic symptoms.

At his July 2001 VA examination, it was noted that the Veteran's last hospitalization was in October 1999.  The clinician noted that apparently a final diagnosis of schizophrenia paranoid type chronic with acute exacerbation was given as a result of some stressful situation the Veteran had been involved in with a woman who was living with another man and his baby.  As a result, he started having auditory hallucinations, paranoid preoccupations, anxiety, irritability, and decreased sleep and appetite.  It was noted that he was prescribed medication and the Veteran reported that while he was hospitalized, he was able to understand what happened to him and since then, his psychotic manifestations had been under good control.  In addition, he stated that he lived with his mother and tried to keep active by doing work around the house and helping family members.  It was also documented that he regularly saw his psychiatrist and was taking his medications. He stated that with his medication, he was able to maintain his present status and felt free of any psychotic type of manifestations.

On mental status evaluation, the Veteran was pleasant and cooperative.  He was able to express himself in a coherent and relevant manner keeping good eye contact, with no signs of psychotic manifestations during the examination.  The Veteran's content of thoughts seemed to indicate a long history of paranoid type delusions that was in existence for a number of years, but now for the past two years more or less had improved with him taking his medication on a regular basis.  The examiner observed that the Veteran appeared to be free of any psychotic type of delusions.  His cognitive functions seemed to be within normal limits.  The examiner commented that the Veteran showed much better insight into his problems and his judgment was considered to be adequate.  

Moreover, a November 2010 medical treatment record indicated that the Veteran's stress levels had increased due to his mother's deteriorating health.  He reported that he could not care for her anymore and was considering placing her in a home.  The Veteran, however, also stated that his medications helped to keep his mood even.  On mental status evaluation, the clinician stated the Veteran looked his age.  He was pleasant and cooperative.  The clinician observed mild tremors, but noted his speech was of normal rate and tone.  His mood was anxious when he talked about his mother.  The Veteran's affect was constricted, but he did not have suicidal or homicidal ideation.  He was alert and oriented by time, person, and place.  The Veteran was able to remember three words after three minutes.  The examiner stated the Veteran's coping skills were somewhat effective

Considering the preponderance of the medical evidence from November 24, 1981 to April 28, 2011, a 70 percent initial rating is warranted for the Veteran's schizophrenia, paranoid type.  The medical evidence reflects that his schizophrenia is manifested by anxiety, auditory hallucinations, impaired judgment, impaired abstract thinking, suicidal ideation, problems with concentration, impairment of short and long term memory, feelings of detachment or estrangement from others and sleep disturbance.  While there are instances that indicate that the Veteran's schizophrenia was in remission due to effective medication management during this relevant timeframe, in Jones v. Shinseki, 26 Vet. App. at 56, 63 (2012), the Veterans Court (CAVC) held that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  In other words, if not for the psychotropic medication that has helped to control the Veteran's schizophrenia, he more than likely would still experience more psychotic episodes.  Accordingly, a finding that there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood is sufficient to warrant a 70 percent disability rating for this specific timeframe.  However, at no time have the criteria for a 100 percent schedular rating been met, as the evidence does not indicate that the Veteran's schizophrenia causes total occupational and social impairment.  The Veteran is able to function independently.  He also is able to maintain relationships with his mother, daughter, sister, ex-wife and other friends.

Further, this claim need not be referred for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected schizophrenia is inadequate, as there is nothing manifested outside the scope of the rating criteria.  As already mentioned above, in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the rating criteria do not contain an exhaustive list of symptoms associated with a mental health disorder.  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally. 

Here, the rating criteria reasonably describe the level of severity and symptomatology of the Veteran's schizophrenia.  The 70 percent rating assigned to the Veteran's schizophrenia contemplates not only the nature of his schizophrenia symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Thus, referral for extraschedular consideration is not warranted.


ORDER

The petition to reopen a claim for entitlement to service connection for residuals of a collapsed lung is granted.

The petition to reopen a claim for entitlement to service connection for postoperative residuals of a pilonidal cyst is granted.

Entitlement to an initial rating of 70 percent for schizophrenia, paranoid type, but no higher, is granted for the period from November 24, 1981 to April 28, 2011, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Regarding the Veteran's claims for service connection for residuals of a collapsed lung and postoperative residuals of a pilonidal cyst, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection on the merits, there must be competent and credible evidence of: (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Since there is evidence in the Veteran's STRs that he sustained a collapsed lung in service and has a current disability of asthma, medical comment is required to determine if his current asthma is related to service.  Similarly, medical comment is also needed to determine if the Veteran's pilonidal cyst with repeated abscesses is related to his active service.  

With regards to his claim for a rating higher than 50 percent from April 29, 2011for schizophrenia, the record reflects that the last relevant VA examination was in June 2011, so almost four years ago.  Accordingly, another VA examination reassessing the Veteran's current level of severity of his schizophrenia should be obtained before deciding this claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory impairment.  The examination must include a review of his relevant medical history and consideration of his current complaints, as well a comprehensive evaluation of his lungs and any diagnostic testing deemed necessary.  

The examiner is asked to opine on the likelihood (very likely, as likely as not, or unlikely): that any current condition incepted during the Veteran's period of active military service August 1969 to January 1972 and September 1974 to December 1979; or is otherwise related to any in-service disease, event, or injury, including his history of a collapsed lung. 

The examiner must provide explanatory rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  The examiner must also note in his or her report that a review of the claims file was done and must discuss pertinent evidence in the claims file. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

3. Also, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's postoperative residuals of a pilonidal cyst.  The examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely): that any current condition incepted during the Veteran's period of active military service August 1969 to January 1972 and September 1974 to December 1979; or is otherwise related to any in-service disease, event, or injury, including treatment for his pilonidal cyst in 1972.

The examiner must provide explanatory rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions. The examiner must also note in his or her report that a review of the claims file was done and must discuss pertinent evidence in the claims file. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

4. Also, please schedule another VA compensation examination to reassess the severity of the Veteran's schizophrenia.  The claims folder, including the prior June 2011 VA psychiatric examination report, VA treatment records from to the present, and any other information deemed pertinent, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected schizophrenia, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9203.  The examiner should also comment on whether and to what extent this disability affects the Veteran's employability - meaning his ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.

The examiner must provide explanatory rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  The examiner must also note in his or her report that a review of the claims file was done and must discuss pertinent evidence in the claims file. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, then readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


